865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert D. ACORD, Plaintiff-Appellant,v.Jack SCULLY, Patrick Winters;  James Twarog;  Arthur Milne;Mike McCready;  Gerald White;  Arenac CountySheriffs Dept.;  Arenac County,Defendant- Appellee.
No. 88-1406.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

E.D.Mich.
DISMISSED.
Before MERRITT, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court entered an order on March 1, 1988, dismissing two named defendants, Arenac County Sheriff's Department and Arenac County from the suit, and further ordering that summons issue as to the six remaining defendants.  On March 7, 1988, Accord filed a motion to reconsider the March 1 order, which was denied on March 30, 1988.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  Plaintiff's motion for Fed.R.Civ.P. 54(b) certification of the issues in this appeal was denied by the district court July 14, 1988.  The March 30, 1988, order denying plaintiff's motion for reconsideration is also nonappealable.   See Carpenter v. Klosters Rederi, 604 F.2d 11 (5th Cir.1979).  The final decision of the court has not been entered during the pendency of the appeal;  therefore, this court lacks jurisdiction.   Gillis v. Department of HHS, 759 F.2d 565, 568 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.